DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al., US Patent No. 6,465,401 (hereinafter referred to as Kodali) in view of Repo, US Patent Application Publication No. 2005/0245404 (hereinafter referred to as Repo).    
Regarding claims 1-8, Kodali discloses a lubricating oil composition for diesel engine oil compositions (as recited in claim 8) (Col. 8/L. 25-31) comprising a base oil 
Kodali discloses all the limitations discussed above but does not explicitly disclose the elemental content of the components making us the tocopherol antioxidant compound as recited in claim 1.  
Repo discloses a lubricating oil composition comprising a base oil to which is added additives including 0.005 to 0.03 wt% of synthetic tocopherol antioxidants having a content of alpha tocopherols ranging from 5 to 10 wt%, a content of gamma tocopherols ranging from 40 to 65 wt% and a content of delta tocopherols ranging from 25 to 55 wt% (as recited in claims 1-5 – 0.03 is exactly 5 wt% of 0.6 which is the minimum content of phenolic and aminic antioxidants as discussed above and therefore reads on claim 1) (Para. [0016] and [0052]-[0054] and see Claim 16 of Repo).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthetic tocopherol compounds of Repo in the composition of Kodali as it is a combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771